UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7036


YOUNG BOK SONG,

                  Plaintiff - Appellant,

          v.

JAMES WELCH, Police Officer; MICHAEL           FITZGERALD,   Police
Officer; ROBERTO RIVERA, Police Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-cv-00072-D)


Submitted:   January 27, 2011               Decided:   February 14, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Young Bok Song, Appellant Pro Se. Kathryn Stewart Lehman, James
Carlton Thornton, PARKER, POE, ADAMS & BERNSTEIN, LLP, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Young     Bok   Song   appeals   the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed    the    record   and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Song v. Welch, No. 5:09-cv-00072-D (E.D.N.C. July 16,

2010).      We    deny   Song’s    motions   to     appoint     counsel    and   an

interpreter.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and   argument    would    not   aid    the   decisional

process.

                                                                          AFFIRMED




                                       2